--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
YASHENG ECO-TRADE CORP.
 
9107 WILSHIRE BLVD., SUITE 450
 
BEVERLY HILLS, CA 90210
 
(310)461-3559
 
July 25, 2010
 
___________
 
Letter of Appointment – Board of Directors
 
Dear Mr. _________,
 
We are pleased that you have accepted the role of Director on the Board of
Directors (the “Board”) of Yasheng ECO-Trade Corp., (the “Company”). This letter
contains the terms of your appointment as Director of the Company.
 
1.
Your Duties:



 
a)
You will be expected to attend all meetings (either in person or by
teleconference) of the Board of the Company, of which we expect to hold
approximately four per annum as well as sign all written consents if you deem
appropriate.  In addition, you will be expected to perform such other duties as
are reasonably contemplated by your holding office as Director of the Company or
which may reasonably be assigned to you by the Board from time to time.

 
 
b)
As Director you will:

 
 
i)
Perform to the best of your abilities and knowledge the duties reasonably
assigned to you by the Board from time to time, whether during or outside
business hours and at such places as the Board reasonably requires;

 
 
ii)
Use all reasonable efforts to promote the interests of the Company;

 
 
iii)
Attend directors’ meetings;

 
 
iv)
Act in the best interests of the Company; and

 
 
v)
Work closely with the Chairman of the Board of Directors and the Chief Executive
Officer.

 
 
c)
As you will appreciate, however, your time commitment will ultimately be a
product of the matters confronting the Company from time to time and matters
properly requiring your attention as a director of the Company.

 
2.
Preferred Stock:  The Company shall issue you 10,000 shares of the Company’s
Series F Convertible Preferred Stock (“Series F”).  The Series F preferred stock
will have a stated value of $1.00 per share and will vote on an as converted
basis at a ratio of 10:1.  The Series F stock is convertible into 5,000,000
shares of Common Stock at rate of $.002 per 10,000 shares and will vote as if it
is 50,000,000 shares of Common Stock.

 
 
 

--------------------------------------------------------------------------------

 
 
3.
Expenses:  Subject to you providing the Company with receipts or other evidence
of payment, the Company will pay for or reimburse you for all travelling, hotel
and other expenses reasonably incurred by you in connection with attending and
returning from Board, Committee, Company, meetings or otherwise in connection
with the Company's business.  Reasonable travel and out of pocket expenses used
in connection with the business of the Group shall include:

 
 
a)
Cell phone bills;

 
 
b)
Domestic and international travel (economy class under 4 hours and business
class over 4 hours); and

 
 
c)
Hotel accommodation.

 
4.
Termination of Appointment:

 
 
a)
Your appointment as the Director may be terminated at any time by the vote of
the stockholders of the Company in accordance with the certificate of
incorporation and bylaws of the Company.

 
 
b)
You acknowledge and agree that if the shareholders of the Company terminate your
appointment, you will have no claim of any kind against the Company by reason of
the termination.

 
 
c)
You are at liberty to terminate the appointment at any time by notice in writing
to the Company.

 
5.
What happens after termination of appointment?
 
If your appointment is terminated for any reason or you resign for any reason:

 
 
a)
The Company may set off any amounts you owe the Company against any amounts the
Company owes to you as a Director at the date of termination except for amounts
the Company is not entitled by law to set off;

 
 
b)
You must return all the Company's property (including property leased by the
Company) to the Company on termination including all written or machine readable
material, software, computers, credit cards, keys and vehicles; and

 
 
c)
You must not record any confidential information in any form after termination.

 
6.
Prohibited Activities:

 
 
a)
You undertake to the Company that you will not during the term of your
appointment engage in a business or an activity that would place you in a
position of conflict in respect of the performance of your duties.

 
 
b)
The terms of your appointment do not restrict you from accepting appointment as
director of any other company outside of the Company’s industry, providing
consulting services or any other business or other activity whatsoever.  The
Company acknowledges and accepts your current roles as a director.

 
 
 

--------------------------------------------------------------------------------

 
 
7.
Notices and Other Communications:

 
 
a)
Service of Notices

 
 
A notice, demand, consent, approval or communication under this letter
(collectively a “Notice”) must be:

 
 
i)
In writing and in English directed to the address advised by the recipient for
notices, as varied by any notice; and

 
 
ii)
Hand delivered or sent by prepaid post or facsimile to that address.

 
 
b)
Effective on Receipt:  A Notice given in accordance with section 7a takes effect
when received (or at a later time specified in the Notice), and is taken to be
received:

 
 
i)
If hand delivered, on delivery;

 
 
ii)
If sent by prepaid post, two Business Days after the date of posting (or seven
Business Days after the date of posting if posted to or from outside The United
States of America);

 
 
iii)
If sent by facsimile, when the sender's facsimile system generates a message
confirming successful transmission of the entire Notice unless, within eight
Business Hours after the transmission, the recipient informs the sender that it
has not received the entire Notice;

 
 
but if the delivery, receipt or transmission is not on a Business Day or is
after 5.00pm on a Business Day, the Notice is taken to be received at 9.00am on
the Business Day after that delivery, receipt or transmission.

 
8.
Miscellaneous

 
 
a)
Alterations:  This letter may be altered only in writing signed by each party.

 
 
b)
Approvals and consents:  Except where this letter expressly states otherwise, a
party may, in its discretion, give conditionally or unconditionally or withhold
any approval or consent under this letter.

 
 
c)
Assignment:  This letter may NOT be assigned by either party.

 
 
d)
Costs:  Each party must pay its own costs of negotiating, preparing and
executing this letter.

 
 
e)
Survival:  Any indemnity in this letter is independent and survives termination
of this letter.  Any other provision by its nature intended to survive
termination of this letter survives termination of this letter.

 
 
f)
Counterparts:  This letter may be executed in counterparts.  All executed
counterparts constitute one document.

 
 
g)
No Merger:  The rights and obligations of the parties under this letter do not
merge on completion of any transaction contemplated by this letter.

 
 
h)
Entire Agreement:  This letter constitutes the entire agreement between the
parties in connection with its subject matter and supersedes all previous
agreements or understandings between the parties in connection with its subject
matter.

 
 
 

--------------------------------------------------------------------------------

 
 
 
i)
Further Action:  Each party must do, at its own expense, everything reasonably
necessary (including executing documents) to give full effect to this letter and
the transactions contemplated by it.

 
 
j)
Waiver:  A party does not waive a right, power or remedy if it fails to exercise
or delays in exercising the right, power or remedy.  A single or partial
exercise of a right, power or remedy does not prevent another or further
exercise of that or another right, power or remedy.  A waiver of a right, power
or remedy must be in writing and signed by the party giving the waiver.

 
 
k)
Relationship:  Except where this letter expressly states otherwise, it does not
create a relationship of employment, agency or partnership between the parties.

 
 
l)
Confidentiality:  A party may only use the confidential information of another
party for the purposes of this letter, and must keep the existence of this
letter and the terms of it and the confidential information of another party
confidential information except where:

 
 
i)
The information is public knowledge (but not because of a breach of this letter)
or the party has independently created the information; or
 

 
 
ii)
Disclosure is required by law or a regulatory body (including a relevant stock
exchange).

 
 
m)
Announcements:  A public announcement in connection with this letter or a
transaction contemplated by it must be agreed by the parties before it is made,
except if required by law or a regulatory body (including a relevant stock
exchange).

 
9.
Contract for Services:  This is a contract for services and is not a contract of
employment.

 
10.
Governing Law:  This Agreement shall be governed by the laws of the State of New
York (without giving effect to choice of law principles or rules thereof that
would cause the application of the laws of any jurisdiction other than the State
of New York) and the invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other
provision.  Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 
 
 

--------------------------------------------------------------------------------

 
 
Please sign the attached copy of this letter to indicate that you have read,
understood and accept the terms of your appointment.
 
Yours Sincerely,
 
Yahsheng ECO-Trade Corp.
 
/s/William Lieberman
 
William Lieberman, Acting President
 
Agreed to and accepted by:
 
 
/s/________________
 
_____________
 